Holderman, J. This matter comes before the Court upon stipulation of Respondent. It is the Court’s understanding that the parties hereto have agreed that Claimant is entitled to the sum of $2,000.00 as full, final and complete settlement against the Respondent. The stipulation, filed by Respondent, states that Claimant and her attorney have agreed to settle this case for said sum. Award is hereby entered in favor of Claimant in the amount of two thousand ($2,000.00) dollars, and according to a letter from Claimant’s counsel at Northern Illinois University, said check in the above amount should be made payable to Lauren L. Liss and Mark J. Liss.